OFFICE   OF THE AlTORNEY        GENERAL   OF   TEXAS
                                       AUSTIN




“



    HonorableR, A. Barton
    county At~tirney~ ..
    Calhoun county
    Port Lavaoa, Texab

    Dear Sir?                    O~iniOl3Hoso’.
                                             o-4117
                                 Rer Con~titutlonkllt+of 8..B. 7,~
                                     47th kglrlstun, asgular ..
                                   Sesrion.
           We                         your requestior an~o&l&
                aakuowledge rscciipt'oi
       thin De&mrtmnt,on the oonatltutlonalityof Ro~a0~~111 7              ._.
       the 47th ie&alature.,Regular %sr+on.

            Your rllqueetcontab                      irglah iw’haftq ‘mrdod.
                                       ‘two c;loestitxu              .~
       ~ollowar
           1. ~18 Eouss Biil 9 ~QDo'&lqtitutloMl?'
           E.    Doa.  the inoluaion OS word %arboraW in Rome   '...
                 Bill 7 render aaiC bill unoonotitutlonalbe-.
                 oause Artiolo 11, Srotion 8 of the Conrtitution
                 .or Text18only rapulros donations to oonstruot
                 *sdawall~orbreakwat,ers"?
            lo ahell not attemmptto quota the whole of ffouse Bill
    ‘7, supra, but for the purposes of olarlty of thin oplnlon, wo             .
     Quote the oaptlon as follows:
           *An Aot mking a donation of all of the net amount
       of Ztete ad valorsmtaxss oolleotedon property situ-
       ated in and rrom rolling at&ok of railroadsapportioned
       to Calhwn county, Ttma, to the City or Port Lavaoa,                 :
       Texas; to enable the City to oonstruot,repair, and
                                                        .




                                                                                   _I’ ,
                                                                  ~.
                                                                   ....>2.


                                                                  .-.
                                                                    ..:.;yl

Eon. ;ii.
        h. Barton, pee 2



     lm-,roveseaaall?.~brsakwstsrs.  .4&dbar&&s,   to pro-
     ve& co&inulo& and recurringoalamitour overrlows;
     providing for reports by the emsessor anb oollccttr
     or taxes to,Cos;ptroller  and prcviding for disposition
     of wnsys ool1sct.A by him; authorlzl~ esid city to
     Issue bcnriff subject to the prov%slonsand ~lmitstiona
     oc&alned i? tbls act;Jpres.orlbing  8 penalty for di-
     version of nuch state donated finds; enaotlhg oth+r               '.
                                                                       .
     provlclonsrelating to the subjeot,MQ declaring en                 1;
              .? (gmphaaisours)
     energsrroy
           Artkcls 11, SeOtlon 0 or the Constltutlouor Teu•            :i::
 reads   63~ r0uarr6:                                                  .;;
                                                                         I
           The oountieo ana oltlek on.the Gul) Coast b.eing
      subjeot to oelalitoueoverflowa, and a very large
     ‘proportionof the general revenue being derived fron              ,!d
      those othonlee prosperouslocalltloe. 'fheLegialeture            x
                                                                      '.;a;
      is espeolallfauthorizedto aid by dohatlon,o? such
      portion or the public domin ~0 my be deemed proper,
      and in such mode a8 ,qaybe provided by low,.the'oou-
      struotlon or seawolls,or breskwsters,auch.ald'tobe
      proportionedto the extent au3 value of the uorks
      ocnetruoted or to be.oonstruoted,in any 1ocallty.v
           We   wllldlocuss the questions.
                                         in their-viverse~
                                                         drdsr.

         iiouseBl1.l7, supra, provideathot the taxes ore to be
 rsrnlttedfor the pur;mzee of constructing,repairing, add Jm-
 provbg "aeawalla.breakwatersand harbors." .irtlcle 11,
 reotion 0 or the Cxmtltutlon or lexss onryauthorize8 re-
 clselou to construct wseowollsor breeimaters.* in OoMtTUhg
 the ssaning or the words *seawollsWor Wbreohwoteruaas ueed
 in the Constitution,we mst give then their ordinary slgtifi-
 oanoe ror there 16 nothlug in the oontext to lndloate that tbs
 framre of the Constitutionmenut thstttbey should'bc used
.othenuise. % parts Eodriquea,30.Tex. 705.
                                  L4otlonaryder:nes the term
           Sebster's ihterr;a.tioneZ
wbre8;i-wters” 68 being:

         '+AEtructure'forbreak:nE, the force or x&es,
     or $0 proteot a harbor or boaoh."
                                                                  553




         “A wall, Uf emba&mA.,   to resiot enoroeoh-
     m?ot of the ~a."
        The term %orboP    is defined bi tiresame authority
gs bei=:-
         “A portion of a eee, a‘lrke. or other body of
     water; eitbm landlookedsr ertIZIaIallyprotaotad
     60 as to be a plaoe 0: safety ror vessels ln atorrsy
     weather."                                                .
         In th case of'ihe Cuzoo, RR6 aed. 176, the oourt'dot
fined harbora as plooaa of refute in khlcb proteotlon and
ehelter,areaou&t wlthIn the en~lomxss audproteotlon ot land.
        Be ore 0: the opinion thstby uo etretoh of the lmgluu-
tion oould the term *harbor" be ineluded.witblbthe ~SeeniugOf
the-words "seowall"adl *breamatertP ae above defined;
           ore, thererore,of the opinion that Ilowe Bill 7,
        11'0
aupra, 1s mm   omprehsnslve than Is authorized under &tiafo
u, s80ti0n 6 or the Co~titution  gr Tex4o. .

          How&r, this does not neoesasrIlyxieadthat the whole
or   ealU bill must fall. ._
       In the cam of Zwernemmu va. 6on Roomberg, 13 a.'W.
48@&4a0, .theSupreme Court or ,Texasaunounosd the tOl.loWIJUS

          "The Rule for the conatruotlonor etatutea In
     partial confllotdth the Gouatitutlonis that Ii the
     portion,repugnantto the tunUa.mntallaw aaa be stxloken
     out,  and that Which remains i8 oomplote In itwir,   az@
     'capable of'being srsoutsd In nOeOrd~ae wltb the
     opRarent legislativeintent. . . It must be eustelned.*
     X&pa;;; Towles, c8 'Sex.4?i, quoting Cooley, Const.
                  If the unoonatitutlonalprovision be but
     lnc;dent~lto the ualn purpose, tindbe not esaentlel
     to &ve erraat to the statute, suoh port may be re-
     jaoted,  leeNng, the remainderto stand. ~he~pxOvIaIOna
     we have quoted olearly abow, 60 think, thnt lt.ras ttm
     le~lsJ.atlve  iuteut to utterly exeapt the homertead iporn
: ;t                  th6 olatis Of the &Aerai OIWditWe Of the B&ate,
                      provided a constitU6ntoi ths faptllyeullriYsdthe
                      d606Ad6nt,and, iA case thi:Q6tat6 Wss ln3OlV3ut,t0
i;'                   YazoYe it beyond th6 pale of abnzlnfstraticr,. TM3 is
                      in aOOOrdaAc6 Vi;-lth
                                         .ail prolriGU3ln+l3tion, end i3 cQt
 .:                   r6pupxnt to CIA?coastitutioa.    :O tuoh Cf th6 l3tatUf6
                      a6 attempto to make the hometend of eA ihsolvontto
 3                    desomd in 6 m~msr diifor6nt frcl;;  other raal property
                      i6 prohibitedby the Ccnstitution,WLC is volt?. dut
                      t&e other provisionaot the ot6tute are not dspendrnt
                      upon this. Ttsy CX" .hsveerreot wlt~out it, arl
     I'
     ;l               should therefore stand."
                  Ao abole atatsd 3x6 mst aeo6rtaiA shethor or notth6

,j      r6pA&WAt    portion oan be striaket out aA6 lseve a ooarplets
,I      6nxdm6At whioh ix oepable of being eX6outed in aocordsnoewith'
;,:     t&6 l6&htiY     0 iAte&t .  In aaoertelni;rg
                                                   tha le(:iE:latlv6
                                                                   .int6ht,
        it:ie our duty to look et th6 who16 biA1. Tiith6 6306 oi
        Taerkana &cPt. Wth Ry. Co., st al vs. Eoueton Ge8 k zhsl          .          '.
 
  .,
                ilOW  will    not be hSalEpSl6d by the striltiq4out Of ths ,word
                %xrbor,n md th:,ta oomplste er-motxwnt       which will 6ocompliah
                the 16&3latiYs intent end &~;!oco Wiil I’6miA.
 .3
 t                     .W.mctmsAtsof the Legislaturewhich are subetaAtlelly
i?!             the earn 88 IioueeBill 7,~eupra, after the %ord *harbOra"has
                been striekex out, '38~0beeA beiore our 0OUrt6 a number of
                                                                555

I&m. ‘a.A. Barton, pago 6



tlmea. We ccnsidcr the aaec ct City cf kxnsaq Pass vs.
Xeellng, 247 S. :*.138, controllingin this sattar, a~& in
that case the hqmsss Court of Texan upheld thisaonstltu-
tionfilitpof 72~6bill authoriaingthe rstiissioncf tax68
tG t&a City or Aranaas Pam. ii6do not think u dctailsd
di%8USsiOnOf tiOUS6Bill.7 i6, thereto-rs,~6OS~S8ry.
      *8 are, tnerefor6,,oitbm opinion that &uas Bill 7,
8upra;uharain it as&c3 to retit taxes to aonetruct aeawalls
or br8ibat6rs ia not Vicl.r:tive
                               of the CtinatitutionOS Tuas,
but that it is unoon8tltutionalinsofar n0 it seeks to rerzt
tum 'GOconstructharbor@. 86 further hold that the atrlking
OS the word "harbomP from the bill does not imelldate the
balanoa thereof.
        .TpustingQat~the.toregoillQ.iully
                                        e~newerayour inquiry,
we am